Exhibit 10.1

 

OMNIBUS AGREEMENT

 

AMONG

 

MAJEED S. NAMI,

 

ARIANA ENERGY LLC,

 

TRUST ENERGY COMPANY, LLC,

 

VANGUARD NATURAL GAS, LLC

 

AND

 

VANGUARD NATURAL RESOURCES, LLC

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

THIS OMNIBUS AGREEMENT is entered into on, and effective as of, October 29, 2007
(the “Execution Date”), among Vanguard Natural Resources, LLC, a Delaware
limited liability company (the “Company”), Ariana Energy LLC, a Tennessee
limited liability company (“Ariana”), Trust Energy Company, a Kentucky limited
liability company (“TEC”), Vanguard Natural Gas, LLC, a Delaware limited
liability company (“VNG”) and Majeed S. Nami (“Nami”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.”

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article 2 of this Agreement,
with respect to certain indemnification obligations of Nami.

 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE 1

Construction

 

Section 1.1             Definitions. Capitalized terms used, but not defined
herein, shall have the meanings given them in the LLC Agreement. As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question.

 

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Ariana” has the meaning given such term in the preamble to this Agreement.

 

“Nami Entity” means any of Nami and Persons controlled by Nami, in each case
other than the members of the Company Group.

 

“Claim Notice” has the meaning provided such term in Section 2.3(a).

 

“Closing Date” means April 18, 2007.

 

“Common Units” has the meaning given such term in the LLC Agreement.

 

“Company” has the meaning given such term in the preamble to this Agreement.

 

“Company Assets” means all of the assets contributed to and/or retained by the
Company Group in connection with the Nami Restructuring Plan and includes the
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed

 

--------------------------------------------------------------------------------


 

or otherwise transferred to any member of the Company Group not subsequently
conveyed to Vinland, or owned by or necessary for the operation of the business,
properties or assets of any member of the Company Group, prior to or as of the
Execution Date.

 

“Company Group” means the Company, TEC, Ariana, VNG and any Subsidiary of any
such Person.

 

“Conflicts Committee” has the meaning given such term in the LLC Agreement.

 

“Control” or “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract or otherwise.

 

“Covered Counsel” has the meaning given such term in Section 2.3(b).

 

“Covered Environmental Losses” means all losses, damages, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs and
expenses (including, without limitation, costs and expenses of any Environmental
Activity, court costs and reasonable attorney’s and experts’ fees) of any and
every kind or character, by reason of or arising out of:

 

(i)            any violation or correction of violation of Environmental Laws,
including such corrections constituting performance of any Environmental
Activity; or

 

(ii)           any event, omission or condition associated with ownership or
operation of the Company Assets (including the exposure to or presence of
Hazardous Substances on, under, about or migrating to or from the Company Assets
or the exposure to or Release or threatened Release of Hazardous Substances on,
under, or about or from any non-Company Asset to the extent arising out of
operation of the Company Assets, including the transport or disposal or
arrangement for transport or disposal of Hazardous Substances to such
non-Company Assets) including, without limitation, (A) the cost and expense of
any Environmental Activities and (B) the cost and expense for any environmental
or toxic tort pre-trial, trial or appellate legal or litigation support work.

 

but only to the extent that such violation described in clause (i) or such
events, omissions or conditions described in clause (ii) occurred before the
Closing Date.

 

“Direct Claim” has the meaning given such term in Section 2.3(d).

 

“Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including institutional or engineering controls or
participation in a governmental voluntary cleanup program to conduct voluntary
investigatory and remedial actions for the clean-up, removal or remediation of
Hazardous Substances that exceed actionable levels established pursuant to
Environmental Laws, or participation in a supplemental environmental project in
partial or whole mitigation of a fine or penalty.

 

2

--------------------------------------------------------------------------------


 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources including, without limitation, the federal Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Hazardous Materials
Transportation Law, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act and other environmental conservation
and protection laws, each as amended through the Closing Date, (b) any Release
or threatened Release of, or any exposure of any Person or property to, any
Hazardous Substances and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substances.

 

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Execution Date” has the meaning given such term in the preamble to this
Agreement.

 

“Expiration Date” has the meaning given such term in Section 2.1.

 

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including, without limitation, any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
including oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel and other refined petroleum hydrocarbons and petroleum products
and (c) radioactive materials, asbestos containing materials or polychlorinated
biphenyls.

 

“Indemnified Parties” shall have the meaning assigned to such term in
Section 2.2.

 

“Indemnity Agreement” means the Amended and Restated Indemnity Agreement, dated
as of September 11, 2007, by and among the Company, TEC, Ariana, VNG, Nami
Resources Company L.L.C. and Vinland Energy Eastern, LLC.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the Execution Date, as such agreement is
in effect on the Execution Date, to which reference is hereby made for all
purposes of this Agreement. An amendment or modification to the LLC Agreement
subsequent to the Execution Date shall be

 

3

--------------------------------------------------------------------------------


 

given effect for the purposes of this Agreement only if it has received the
approval that would be required pursuant to Section 3.5 hereof if such amendment
or modification were an amendment or modification of this Agreement.

 

“Losses” means any liabilities, losses, damages, awards, costs and expenses
(including reasonable fees and expenses of counsel, consultants, experts and
other professional fees and any and all costs and expenses (including reasonable
legal fees and accounting fees)).

 

“Nami” has the meaning given such term in the preamble to this Agreement.

 

“Nami Restructuring Plan” means the restructuring plan involving the Company
Group as described in the Registration Statement.

 

“Person” means a natural person, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or any other entity,
including any Governmental Authority.

 

“Prospectus” means the final prospectus, dated September    , 2007, relating to
the initial public offering of common units representing limited liability
company interests in the Company, as filed with Securities and Exchange
Commission pursuant to Rule 424(b) under the Securities Act of 1933.

 

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-142363) filed with the Securities and Exchange Commission
with respect to the initial public offering of Common Units by the Company.

 

“Release” means any release, spill, emission, leaking, pumping, migrating,
injecting, deposit, disposal, discharge, dispersal, or leaching into the indoor
or outdoor environment, including into or out of any real property.

 

“Subsidiary” has the meaning given such term in the LLC Agreement.

 

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

 

“Tax Returns” means any report, return, election, document, estimated tax
filing, declaration or other filing provided to any Tax Authority, including any
amendments thereto.

 

“Taxes” means (i) all taxes, assessments, charges, duties, levies, imposts,
unclaimed property and escheat obligations or other similar charges imposed by a
Governmental Authority, including all income, franchise, profits, capital gains,
capital stock, transfer, gross receipts, sales, use, transfer, service,
occupation, excise, severance, windfall profits, premium, stamp, license,
payroll, employment, social security, unemployment, disability, environmental
(including taxes under Code section 59A), alternative minimum, add-on,
value-added, withholding and other taxes, assessments, charges, duties, levies,
imposts or other similar charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and
interest, but excluding any and

 

4

--------------------------------------------------------------------------------


 

all ad valorem, property or similar taxes; (ii) any liability for the payment of
any amount of the type described in the immediately preceding clause (i) as a
result of being a member of a consolidated, affiliated, unitary, combined, or
similar group with any other corporation or entity at any time on or prior to
the Closing Date; and (iii) any liability for the payment of any amount of the
type described in the preceding clauses (i) or (ii) whether as a result of
contractual obligations to any other Person or operation of law.

 

“TEC” has the meaning given such term in the preamble to this Agreement.

 

“Third-Party Claim” has the meaning provided such term in Section 2.3(a).

 

“VNG” has the meaning given such term in the preamble to this Agreement.

 

“Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of the Person.

 

Section 1.2             Construction. Unless the context requires otherwise:
(a) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (b) references to Articles
and Sections refer to Articles and Sections of this Agreement; and (c) the term
“include” or “includes” means includes, without limitation, and “including”
means including, without limitation.

 

ARTICLE 2

Indemnification

 

Section 2.1             Survival. Any right of indemnification or reimbursement
pursuant to this Article 2 shall expire with respect to (a) Losses arising from
any matters covered by Section 2.2(a), at the close of business Houston, Texas
time on the date that is 60 days after the expiration of the applicable statute
of limitations; (b) Losses arising from any matters covered by Section 2.2(b) or
Section 2.2(e), at the close of business Houston, Texas time on the third
anniversary of the Closing Date; (c) Losses arising from any matters covered by
Section 2.2(c), at the close of business Houston, Texas time on the first
anniversary of the Closing Date; and (d) Losses arising from any matters covered
by Section 2.2(d), at the close of business Houston, Texas time on April 18,
2009 (each, an “Expiration Date”); unless on or prior to the applicable
Expiration Date, Nami has received written notice in good faith from the
Indemnified Party of such breach, inaccuracy or non-fulfillment, in which case
the Indemnified Party may continue to pursue its right to indemnification or
reimbursement hereunder beyond the applicable Expiration Date with respect to
the matter as to which Nami has so received such written notice.

 

Section 2.2             Indemnification. Subject to the provisions of
Section 2.4, Nami shall indemnify, defend and hold harmless each entity of the
Company Group and their respective successors and permitted assigns (the
“Indemnified Parties”) from and against:

 

(a)           all Losses incurred or suffered by them as a result of, relating
to or arising out of any and all Taxes that relate to or result from the income,
business or operations of any member of the Company Group prior to the Closing
Date, including, but not limited

 

5

--------------------------------------------------------------------------------


 

to, the formation of the members of the Company Group and the Nami Restructuring
Plan;

 

(b)           all Covered Environmental Losses suffered or incurred by the
Company Group or any Indemnified Party relating to or arising out of the Company
Assets or operations associated therewith;

 

(c)           all Losses incurred or suffered by them as a result of, relating
to or arising out of the failure of the Company Group to have on the Closing
Date any consent or governmental permit that renders the Company Group unable to
use or operate the Company Assets in substantially the same manner that the
Company Assets were owned and operated by Nami and his Affiliates immediately
prior to the Closing Date as described in the Registration Statement;

 

(d)           all Losses incurred or suffered by them as a result of, relating
to or arising out of all assets and liabilities conveyed out of the Company
Group, other than the mere fact of such conveyances, in the separation with
Vinland Energy Eastern, LLC or its Affiliates (excluding members of the Company
Group) (collectively, “Vinland”); and

 

(e)           all Losses incurred or suffered by them as a result of, relating
to or arising out of the failure of the Company Group to be the owner of valid
and indefeasible easement rights, leasehold and/or fee ownership interests in
and to the lands on which are located any Company Assets, including, without
limitation, oil, gas and mineral leases (including wells), and such failure
renders the Company Group liable or unable to use or operate the Company Assets
in substantially the same manner that the Company Assets were used and operated
by Nami and his Affiliates immediately prior to the Closing Date as described in
the Registration Statement;

 

Section 2.3             Indemnification Procedures. Claims for indemnification
under this Agreement shall be asserted and resolved as follows:

 

(a)           If any of the Indemnified Parties receives notice of the assertion
or commencement of any claim, demand, action, suit or proceeding made or brought
by any third party (a “Third-Party Claim”) against such Indemnified Party with
respect to which Nami is obligated to provide indemnification under this
Agreement, the Indemnified Party will give Nami reasonably prompt written notice
thereof (“Claim Notice”), but in no event later than 30 days after such
Indemnified Party’s receipt of such notice of such Third-Party Claim. The Claim
Notice by the Indemnified Party will describe the Third-Party Claim in
reasonable detail, will include copies of all available material written
evidence thereof and will indicate the estimated amount, if reasonably
practicable, of the Losses that have been or may be sustained by the Indemnified
Party. Failure to timely provide such Claim Notice shall not affect the right of
the Indemnified Party to indemnification hereunder, except to the extent Nami is
prejudiced by such delay or omission.

 

(b)           Nami shall have the right to defend the Indemnified Party against
such Third-Party Claim. If Nami notifies the Indemnified Party in writing that
Nami elects to assume the defense of the Third-Party Claim (such election to be
without prejudice to the right of Nami

 

6

--------------------------------------------------------------------------------


 

to dispute whether such claim is an indemnifiable Loss under this Article 2),
then Nami shall have the right to defend such Third-Party Claim with counsel
selected by Nami (who shall be reasonably satisfactory to the Indemnified
Party), by all appropriate proceedings, to a final conclusion or settlement at
the discretion of Nami in accordance with this Section 2.3(b); provided,
however, that the Indemnified Party may employ separate counsel, and Nami will
bear the reasonable expenses of such separate counsel (a “Covered Counsel”), if,
in the written opinion of counsel to the Indemnified Party, use of counsel of
Nami’s choice would be expected to give rise to a conflict of interest. Subject
to the proviso of the preceding sentence, Nami shall have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided that Nami shall not enter into any settlement agreement without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), provided further, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
Third-Party Claim in favor of all Indemnified Parties affected by such claim,
(ii) Nami has assumed all liability (without deduction) with regard to such
settlement, and (iii) the settlement agreement does not contain any sanction or
restriction upon the conduct of any business by the Indemnified Party or its
Affiliates. If requested by Nami, the Indemnified Party agrees, at the sole cost
and expense of Nami, to cooperate with Nami and his counsel in contesting any
Third-Party Claim that Nami elects to contest, including the making of any
related counterclaim against the Person asserting the Third-Party Claim or any
cross-complaint against any Person. The Indemnified Party may participate in,
but not control, any defense or settlement of any Third-Party Claim controlled
by Nami pursuant to this Section 2.3(b), and the Indemnified Party shall bear
its own costs and expenses with respect to such participation except with
respect to any Covered Counsel.

 

(c)           If Nami does not notify the Indemnified Party that Nami elects to
defend the Indemnified Party pursuant to Section 2.3(b), then the Indemnified
Party shall have the right to defend, and be reimbursed for its reasonable cost
and expense (but only if the Indemnified Party is actually entitled to
indemnification hereunder) with respect to the Third-Party Claim with counsel
selected by the Indemnified Party (who shall be reasonably satisfactory to
Nami), by all appropriate proceedings, which proceedings shall be prosecuted
diligently by the Indemnified Party. In such circumstances, the Indemnified
Party shall defend any such Third-Party Claim in good faith and have full
control of such defense and proceedings; provided, however, that the Indemnified
Party may not enter into any compromise or settlement of such Third-Party Claim
if indemnification is to be sought hereunder, without Nami’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed). Nami may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 2.3(c), and Nami shall bear his own
costs and expenses with respect to such participation.

 

(d)           Subject to the other provisions of this Article 2, a claim for
indemnification for any matter not involving a Third-Party Claim (a “Direct
Claim”) may be asserted by written notice to Nami. Such notice by the
Indemnified Party will describe the Direct Claim in reasonable detail, will
include copies of all available material written evidence thereof and will
indicate the estimated amount, if reasonably practicable, of Losses that have
been or may be sustained by the Indemnified Party. Nami will have a period of 30
days within which to respond in writing to such Direct Claim. If Nami does not
so respond within such 30-

 

7

--------------------------------------------------------------------------------


 

day period, Nami will be deemed to have rejected such claim, in which event the
Indemnified Party will be free to pursue such remedies as may be available to
the Indemnified Party on the terms and subject to the provisions of this
Agreement.

 

(e)           In the event an Indemnified Party shall recover Losses in respect
of a claim of indemnification under this Article 2, no other Indemnified Party
shall be entitled to recover the same Losses in respect of a claim for
indemnification.

 

Section 2.4             Limitations on Liability. Notwithstanding anything to
the contrary herein:

 

(a)           in no event shall Nami’s aggregate liability arising out of or
relating to (i) the matters specified in Section 2.2(b) exceed $1,500,000.00;
(ii) the matters specified in Section 2.2(c) exceed $1,000,000.00; and (iii) the
matters specified in Section 2.2(e) exceed (A) $15,000,000.00 for claims made
prior to the first anniversary of the Closing Date (B) $12,500,000 for claims
made prior to the second anniversary of the Closing Date and (C) $10,000,000 for
claims made prior to the third anniversary of the Closing Date.

 

(b)           no claims may be made against Nami for indemnification pursuant to
Section 2.2(b), Section 2.2(c), Section 2.2(d) or Section 2.2(e) unless the
aggregate dollar amount of the Losses suffered or incurred by the Indemnified
Parties pursuant to such Section 2.2(b), Section 2.2(c), Section 2.2(d) or
Section 2.2(e) exceed $250,000, after such time Nami shall be liable for the
full amount of such claims.

 

(c)           no Indemnified Party shall be entitled to indemnification under
this Article 2 for any Losses to the extent that such Person has received
insurance proceeds or reimbursement payments from any third party in respect of
such Loss. Each member of the Company Group agrees to use its commercially
reasonable best efforts to realize any applicable insurance proceeds or to
recover any amounts under contractual indemnity or reimbursement rights
available to such Person.

 

Section 2.5             Exclusive Remedy.

 

(a)           Notwithstanding anything to the contrary herein, the indemnity
provisions in this Article 2 and the Indemnity Agreement shall constitute the
sole and exclusive remedies of all Indemnified Parties under or by reason of any
of the matters specified in this Agreement.

 

(b)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NAMI SHALL NOT BE
LIABLE FOR PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST
BENEFITS, LOSS OF ENTERPRISE VALUE, DIMINUTION IN VALUE OF ANY BUSINESS, DAMAGES
TO REPUTATION OR LOSS TO GOODWILL, WHETHER BASED ON CONTRACT, TORT, STRICT
LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM ANY OTHER
PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT;
PROVIDED, HOWEVER, THAT THIS SECTION 2.5 SHALL NOT LIMIT A PARTY’S RIGHT TO
RECOVERY UNDER THIS ARTICLE 2 FOR ANY SUCH DAMAGES TO THE EXTENT SUCH PARTY IS
REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION WITH A MATTER FOR
WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE 2 .

 

8

--------------------------------------------------------------------------------


 

ARTICLE 3

Miscellaneous

 

Section 3.1             Choice of Law; Submission to Jurisdiction. This
Agreement shall be subject to and governed by the laws of the State of Texas,
excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Each Party hereby submits to the non-exclusive jurisdiction of the federal
courts in the State of Texas and to venue in Houston, Texas.

 

Section 3.2             Notice. All notices or requests or consents provided for
or permitted to be given pursuant to this Agreement must be in writing and must
be given by depositing same in the United States mail, addressed to the Person
to be notified, postpaid and registered or certified with return receipt
requested or by delivering such notice in person or by fax to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by fax shall be effective upon actual receipt if received during
the recipient’s normal business hours, or at the beginning of the recipient’s
next business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may provide to the
other Parties in the manner provided in this Section 3.2.

 

Section 3.3             Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

Section 3.4             Effect of Waiver or Consent. No waiver or consent,
express or implied, by any Party to or of any breach or default by any Person in
the performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder. Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

 

Section 3.5             Amendment or Modification. This Agreement may be
amended, restated or modified from time to time only by the written agreement of
all the Parties; provided, however, that no member of the Company Group may,
without the prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment,” “Addendum” or a “Restatement” to this Agreement.

 

Section 3.6             Assignment. No Party shall have the right to assign its
rights or obligations under this Agreement without the prior written consent of
all of the other Parties.

 

9

--------------------------------------------------------------------------------


 

Section 3.7             Counterparts. This Agreement may be executed in any
number of counterparts with the same effect as if all signatory Parties had
signed the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.

 

Section 3.8             Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be held invalid or
unenforceable to any extent by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

 

Section 3.9             Withholding or Granting of Consent. Except as expressly
provided to the contrary in this Agreement, each Party may, with respect to any
consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

 

Section 3.10           Laws and Regulations. Notwithstanding any provision of
this Agreement to the contrary, no Party shall be required to take any act, or
fail to take any act, under this Agreement if the effect thereof would be to
cause such Party to be in violation of any applicable law, statute, rule or
regulation.

 

Section 3.11           Rights of Nami, Members, Assignees and Third Parties. The
provisions of this Agreement are enforceable solely by each of the Parties,
their successors and permitted assigns, and no other Person shall have the
right, separate and apart from the Parties, their successors and permitted
assigns, to enforce any provision of this Agreement or to compel any Party to
comply with the terms of this Agreement. The provisions of this Agreement shall
not give rise to any right of recourse against any employee, officer, director
or agent of any Nami Entity or any member of the Company Group.

 

[SIGNATURE PAGES FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Execution Date.

 

 

MAJEED S. NAMI

 

 

 

 

 

/s/ Majeed S. Nami

 

 

 

 

 

Address for Notice:

 

104 Nami Plaza, Suite 1

 

London, Kentucky 40741

 

Attention: Majeed S. Nami

 

 

 

 

 

VANGUARD NATURAL RESOURCES, LLC

 

 

 

 

 

By:

/s/ Scott W. Smith

 

Name:

Scott W. Smith

 

Title:

President and Chief Executive Officer

 

 

 

Address for Notice:

 

7700 San Felipe, Suite 485

 

Houston, Texas 77063

 

Phone: (832) 327-2259

 

Attention: Scott W. Smith

 

 

 

 

 

VANGUARD NATURAL GAS, LLC

 

 

 

By:

Vanguard Natural Resources, LLC

 

 

its Manager

 

 

 

By:

/s/ Scott W. Smith

 

Name:

Scott W. Smith

 

Title:

President and Chief Executive Officer

 

 

 

Address for Notice:

 

7700 San Felipe, Suite 485

 

Houston, Texas 77063

 

Phone: (832) 327-2259

 

Attention: Scott W. Smith

 

--------------------------------------------------------------------------------


 

 

TRUST ENERGY COMPANY, LLC

 

 

 

By:

Vanguard Natural Gas, LLC

 

 

its Manager

 

 

 

By:

/s/ Scott W. Smith

 

Name:

Scott W. Smith

 

Title:

Manager

 

 

 

Address for Notice:

 

7700 San Felipe, Suite 485

 

Houston, Texas 77063

 

Phone: (832) 327-2259

 

Attention: Scott W. Smith

 

 

 

 

 

ARIANA ENERGY LLC

 

 

 

By:

Vanguard Natural Gas, LLC

 

 

its Sole Member

 

 

 

By:

/s/ Scott W. Smith

 

Name:

Scott W. Smith

 

Title:

Manager

 

 

 

Address for Notice:

 

7700 San Felipe, Suite 485

 

Houston, Texas 77063

 

Phone: (832) 327-2259

 

Attention: Scott W. Smith

 

--------------------------------------------------------------------------------